DETAILED ACTION

Information Disclosure Statement
The previous Corrected Notice of Allowability noted an issue where a publication date was missing for Foreign Document #7 on the IDS submitted 9/22/2020. Per a conversation with attorney Joseph Chu on 4/8/21, the attorney provided the publication date of July 28, 1909. The 9/22/2020 IDS has thus been re-annotated by the examiner with this publication date.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Maynard on 2/18/2020 (the amendment to claim 38 was later discussed on 2/19/2021). The examiner notes that the following examiner’s amendment is identical to the one mailed on 02/25/2021.

The application has been amended as follows: 
Line 18 of Claim 1 is being amended as follows:
“coupled to said inlet, for compression of compressible material.”


Claim 7 is being amended as follows:
7. 	The device of claim 1, wherein said source further comprises:
	a material container for storing the compressed material therein;
compressible material into said material container.

Line 18 of claim 20 is being amended as follows:
“coupled to said inlet, for compression of compressible material.”

Claim 22 is being amended as follows:
22. 	The device of claim 20, wherein said source further comprises:
	a material container for storing the compressed material therein;
	wherein the pump compresses the collected compressible material into said material container.

Line 4 of claim 30 is being amended as follows:
“device comprising a handheld device body, a nozzle with a rounded nozzle tip extending”

Claim 38 is being amended as follows:
38. 	The method of claim 30, further comprising a step of aligning [[a]] the nozzle to said urethra.

Allowable Subject Matter
Claims 1-3, 5, 7-20, 22-34, 36-38, and 40-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the applicant’s amendments have overcome the previous rejection over Miller (US 2002/0115906 A1, cited previously) in view of Ulmsten et al. (US 2003/0023135 A1, cited previously and hereinafter 'Ulmsten'). While Miller in view of Ulmsten teaches many of the limitations of claim 1 (see 11/03/2020 Non-Final Rejection), Miller and Ulmsten are silent to 

Claims 2-3, 5, 7-19, 40, and 41 depend from claim 1.
As to claim 20, the applicant’s amendments have overcome the previous rejection over Miller in view of Ulmsten. While Miller in view of Ulmsten teaches many of the limitations of claim 20 (see 11/03/2020 Non-Final Rejection), Miller and Ulmsten are silent to a handheld device body, a source of compressed material located within the device body, a control located within the device body, and wherein the device body further comprises an inlet for collection of compressible material, and the source of compressed material comprises a pump coupled to said inlet for compression of collected compressible material in combination with the rest of the limitations of claim 20.
Claims 22-29 and 42-43 depend from claim 20.
As to claim 30, the applicant has taken the examiner’s suggestions (see 11/03/2020 Non-Final Rejection) of amending claim 30 to positively recite a device and be more specific to where the compressed material exits the device (i.e. in the urethra, rather than in the bladder as depicted by Connors). The amendments to claim 30 have thus overcome the previous rejection of Connors et al. (US 2003/0229263, cited previously and hereinafter 'Connors') in view of Versi (US 2009/017317 A1, cited previously and hereinafter ‘Versi’).
Claims 31-34, 36-38, and 44 depend from claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783